                Case 18-50698-CSS           Doc 33      Filed 07/02/19      Page 1 of 26



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re                               :                     Chapter 11
                                    :
CUBIC ENERGY, INC., et al.,         :                     Case No.: 15-12500 (CSS)
                                    :                     (Jointly Administered)
                  Debtors.          :
____________________________________:
CALVIN A. WALLEN, III AND FOSSIL :
OPERATING, INC.,                    :
                                    :
                  Plaintiffs,       :
                                    :
      v.                            :                     Adv. Proc. No.: 18-50698 (CSS)
                                    :
TAUREN EXPLORATION, INC. and :                            Adv. Docket No.: 12
TAUREN EXPLORATION, INC.            :
LIQUIDATING TRUST,                  :
                                    :
                  Defendants.       :
____________________________________:

                                               OPINION1


BAYARD, P.A.                                              RICHARDS, LAYTON &
Neil B. Glassman                                          FINGER, P.A.
Scott D. Cousins                                          Marcos A. Ramos
Justin R. Alberto                                         Brendan J. Schlauch
600 North King Street                                     One Rodney Square
Suite 400                                                 920 North King Street
Wilmington, DE 19801                                      Wilmington, DE 19801

        -and-                                                     -and-

HOLLAND & KNIGHT LLP                                      WIENER, WEISS & MADISON, A P.C.
Robert W. Jones                                           R. Joseph Naus
Brent R. McIlwain                                         Seth M. Meyers


1 “The court is not required to state findings or conclusions when ruling on a motion under Rule 12…”
Fed. R. Bankr. P. 7052(a)(3). Accordingly, the Court herein makes no findings of fact and conclusions of law
pursuant to Rule 7052 of the Federal Rules of Bankruptcy Procedure.
             Case 18-50698-CSS      Doc 33       Filed 07/02/19   Page 2 of 26



Brian Smith                                       Reid A. Jones
200 Crescent Court, Suite 1600                    333 Texas Street, Suite 1000
Dallas TX 75201                                   Shreveport, Louisiana 71101

Counsel for Debtors and                           Counsel to the Defendants
Debtors-in-Possession

FOX ROTHSCHILD LLP
Thomas M. Horan
919 N. Market Street, Suite 300
Wilmington, DE 19899

Allen J. Guon
321 N. Clark Street, Suite 800
Chicago, IL 60654
       -and-
DENTONS US LLP
Barry Cannaday
2000 McKinney Avenue
Suite 1900
Dallas, TX 75201-1855

Counsel for Plaintiffs

Dated: July 2, 2019
Sontchi, C.J. _______________

                                  INTRODUCTION

       The oil and gas industry has long been a magnet for adventurers and businesses

hoping to ride the wave of an oil boom. Sadly for some, their aspirations did not pan out

and their ventures succumbed to the industry’s boom-or-bust cycle. Before the Court is a

motion related to successive bankruptcies stemming from such events.

       A reorganized debtor’s purported representative and former CEO are suing the

liquidating trust of debtor’s erstwhile equity holder and business partner. They allege

                                             2
             Case 18-50698-CSS        Doc 33       Filed 07/02/19   Page 3 of 26



that a release in the debtor’s plan of reorganization bars the claims that the liquidating

trust is pursuing against them in the Northern District of Texas. The liquidating trust

asserts that the matter is not ripe and moves to dismiss on Rule 12(b)(1) and Rule 12(b)(6)

grounds. It writes that the matter is not ripe because the complaint is asking for an

advisory opinion and further insists that a final order is required before any court can

rule on the complaint. In the alternative, the trust also moves for permissive abstention

and venue transfer to the Northern District of Texas.

       Typically, ripeness is a question of justiciability and appropriate for resolution

under 12(b)(1). But when it is intertwined with substantive issues, 12(b)(6) applies.

Because here the question of whether a final order’s absence precludes ripeness is

entangled with the issue of whether a final order is necessary, the Court proceeds with

12(b)(6). It finds that the complaint has put forth a plausible case for relief. To the extent

that ripeness arguments may stand separately, the Court holds that the complaint

satisfies this Circuit’s ripeness test. Moreover, the Court finds that the interests of justice

do not counsel it to abstain from or transfer a matter about the interpretation of its own

plan. It accordingly denies the motion in its entirety.

                                JURISDICTION & VENUE

       This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409. This is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2)



                                               3
                  Case 18-50698-CSS            Doc 33        Filed 07/02/19      Page 4 of 26



                                    PROCEDURAL BACKGROUND

           Before the Court is a motion (“Motion”) to dismiss, abstain, or transfer the venue

of a complaint affecting two bankruptcies, one in Texas and one in Delaware.

           On December 11, 2015, Cubic Energy, Inc. (“Cubic Energy”) filed for Chapter 11

in this Court. On February 17, 2016, this Court issued an order approving debtor Cubic

Energy’s third amended plan of reorganization (“Cubic Order” and “Cubic Plan” or

“Plan”).2 To facilitate the restructuring, the Plan included a release (“Release”) and

injunctions barring releasing parties (“Releasing Parties”) from suing other parties

(“Released Parties”).3 This Release did not apply to claims related to fraud, gross

negligence, or willful misconduct.4 Soon thereafter, Tauren Exploration, Inc. (“Tauren”),

Cubic Energy’s prepetition equity holder, filed a voluntary Chapter 11 on June 3, 2016 for

which a plan was confirmed March 24, 2017.5 Tauren was controlled by Calvin A. Wallen,

III (“Wallen”), who also owned Fossil Operating, Inc. (“Fossil”). In May 2017, Wallen and

Fossil moved for this Court to interpret the Release to bar Tauren’s trustee from filing

certain suits against them (“Enforcement Motion”)6. The Court denied the Enforcement

Motion, explaining that no litigation was ongoing and interpreting the Release would




2   Del. Bankr. 15-12500 D.I. 184 and D.I. 184-1.
3   Del. Bankr. D.I. 184-1, §§ 11.4-11.5. The Plan includes other released not at issue or discussed here.
4   Id.
5Del. Bankr. 15-12500 Adv. Pro. 18-50698 D.I. 1, ¶ 3. (Unless otherwise indicated, all D.I.’s refer to this
adversary proceeding.) See also Del. Bankr. 15-12500 D.I. 292-2.
6   Del. Bankr. 15-12500 D.I. 292-2.
                                                         4
                    Case 18-50698-CSS         Doc 33        Filed 07/02/19      Page 5 of 26



constitute an impermissible advisory opinion. Ruling on the Enforcement Motion would

not invalidate a clause, order a party to do something, or otherwise resolve the parties'

litigation. 7 Since that motion, crucial events involving Wallen and Fossil have occurred.

A Tauren representative initiated adversary proceedings against Wallen and Fossil in

Tauren’s own bankruptcy case. Tauren’s liquidating trust Tauren Exploration, Inc.

Liquidating Trust (“Liquidating Trust”) filed three adversary actions against Wallen

(including one also against Fossil) (“Tauren Litigation”).8 And Gloria’s Ranch, LLC’s

(“Gloria’s Ranch”) – a Tauren lessor – adversary proceeding (“Gloria’s Ranch Litigation”)

against Wallen in Tauren’s bankruptcy has been amended to designate Tauren’s trustee

– suing on the Liquidating Trust’s behalf – as plaintiff.9 (Collectively with the Tauren

Litigation, “Texas Adversary Proceedings”.) Arguing that circumstances have changed

and their case is ripe, Wallen and Fossil (collectively “Plaintiffs”) once again ask this

Court to interpret its Cubic Order and Cubic Plan. This time, they point to the ongoing

Texas litigation involving themselves and Tauren and the Liquidating Trust

(“Defendants”). Plaintiffs contend that the injunction and Release in the Cubic Plan and

the Cubic Order bar certain counts in the Texas Adversary Proceedings and ask the Court

to hold the same.10 The allegedly barred counts assert claims for constructive fraudulent



7In re Cubic Energy, Inc., 587 B.R. 849, 855 (Bankr. D. Del. 2018); See also In re Lazy Days' RV Ctr. Inc., 724
F.3d at 421–22 (citing In re McDonald, 205 F.3d 606, 609 (3d Cir. 2000)).
8   D.I. 1, ¶¶ 25-28.
9   Id.
10   D.I. 1, ¶ 5.
                                                        5
                   Case 18-50698-CSS             Doc 33        Filed 07/02/19       Page 6 of 26



transfers, avoidance of preference transfers, and veil-piercing for fraud.11 These claims

are made under both Bankruptcy and state law and appear to concern Wallen’s activities

from 2009 to 2016 and Fossil’s activities from 2015 to 2016.12

           Accordingly, Plaintiffs’ complaint (“Complaint”) demands declaratory and

injunctive relief. Defendants respond that the Release requires the issuance of a final

order determining that certain acts constitute willful misconduct, gross negligence, or

fraud before the Complaint can be brought. And they note that no such order exists here.

Moreover, they argue that a ruling would constitute an impermissible advisory opinion.

           Defendants thus contend that the Complaint is not ripe and Delaware is not the

appropriate place for this dispute. As such, they move to 1) dismiss the complaint for lack

of subject matter jurisdiction under Fed. R. Civ. P. 12(b)(1) and for failure to state a claim

under Fed. R. Civ. P. 12(b)(6), 2) transfer the venue to Texas, 3) have the Court abstain

from ruling on the issues pending before the Texas Bankruptcy Court.

                                          STATEMENT OF FACTS

           Before their finances went awry and their relationship soured, Tauren and Cubic

Energy were business partners.

           In 2004, Gloria’s Ranch granted a three-year oil and gas lease in Louisiana to

Tauren, which assigned 49% of its interest to Cubic Energy.13 Though the lease’s primary



11   D.I. 1, ¶¶ 25-28, 42.
12   Id.
13   D.I. 1, ¶ 15; Gloria's Ranch, L.L.C. v. Tauren Expl., Inc., 51,077 (La. App. 2 Cir. 6/2/17), 223 So. 3d 1202,
                                                           6
                   Case 18-50698-CSS           Doc 33       Filed 07/02/19   Page 7 of 26



term was three years, it was to continue so long as the land continued to produce oil and

gas.14 To assure the fairness of such arrangements, Louisiana law provides for the

termination of oil and gas leases that fail to produce in “payable quantities” beyond their

primary term.15 This prohibition prevents the maintenance of such leases for speculative

or selfish reasons. Whether a quantity is “payable” turns on whether a “reasonably

prudent operator would continue production considering the particular circumstances in

the light of the nature and customs of the industry involved.”16

           Fossil operated this lease and others in the area.17 Four years after the land’s lease,

its Haynesville Shale formation became a very hot commodity.18 Unable to afford to drill

this well, Cubic Energy and Tauren set out to find buyers for their interests.19 They soon

struck a deal with Exco USA Asset, Inc (“Exco”). In 2009, Exco purchased Tauren’s

Haynesville Shale rights for $83 million - $52 million to Tauren and $31 million to Cubic




1207, reh'g denied (Aug. 7, 2017), writ granted, 2017-1519 (La. 12/15/17), 231 So. 3d 639, and writ granted,
2017-1522 (La. 12/15/17), 231 So. 3d 640, and writ granted, 2017-1518 (La. 12/15/17), 231 So. 3d 642, and
aff'd in part, rev'd in part, 2017-1518 (La. 6/27/18), 252 So. 3d 431, reh'g granted in part, 2017-1518 (La.
9/7/18), 251 So. 3d 392.
14   Id.
15   Gloria's Ranch, 223 So. 3d at 1211.
16   La. Stat. Ann. § 31:124.
17D.I. 1, ¶ 15. The facts in this paragraph represent the allegations in the Complaint. Per Fed. R. Civ. P.
12(b)(6)’s standards, they are accepted as true for the purposes of this opinion. Though Defendants do not
dispute them, the facts in this paragraph do not represent the Court’s factual findings.
18   Id; Gloria's Ranch, 223 So. 3d at 1208.
19   Id.
                                                        7
                     Case 18-50698-CSS           Doc 33       Filed 07/02/19       Page 8 of 26



Energy.20 Unfortunately for Tauren, after taxes, deductions, and transaction costs, it

received very little of its proceeds.21

            More trouble followed. In 2010, Gloria’s Ranch alleged that the lease had expired

due to a lack of production in paying quantities and demanded that Cubic Energy, Exco,

and Tauren release the lease. The three parties refused and Gloria’s Ranch sued to kick

them out. The Louisiana court sided with Gloria’s Ranch and ruled that Cubic Energy

and Tauren were jointly and severally liable for $24 million.22 Tauren has filed a Motion

for Rehearing with the Louisiana Supreme Court and this motion was pending at the time

of the Complaint. (In September 2018, the court granted a limited rehearing on the effects

of the reversal of Wells Fargo’s liability.)23

            In the meantime, facing mounting problems, Cubic Energy and Tauren filed for

bankruptcy within months of one another. Cubic Energy filed in this Court, which

approved a confirmation plan with release provisions.

            Sensing that their former ally was about to sue them, Wallen and Fossil filed the

Enforcement Motion asking this Court to enjoin Tauren’s trustee from doing so. They




20   Id.
21Id. Cubic Energy did not sell its Haynesville Shale rights and Tauren retained development rights to
another part of the leased land.
22   D.I. 1, ¶ 16.
23   Gloria's Ranch, L.L.C. v. Tauren Expl., Inc., 2017-1518 (La. 9/7/18), 251 So. 3d 392, 393.
                                                          8
                  Case 18-50698-CSS          Doc 33       Filed 07/02/19      Page 9 of 26



contended that Tauren released its rights to sue them in the Cubic Plan.24 After the filing,

the Texas Adversary Proceedings ensued. This Court denied the Enforcement Motion.

                                               ANALYSIS

       A. DISMISSAL

           1. Fed. R. Civ. P. 12

           Fed. R. Civ. P. 12 provides numerous pathways for courts and litigants to dismiss

suits. This opinion concerns two of those routes: 12(b)(1) and 12(b)(6). A 12(b)(1) motion

is used to dismiss for lack of subject matter jurisdiction and 12(b)(6) for failure to state a

claim. These rules are born of different concerns and their distinct procedures reflect their

divergent considerations. 12(b)(1) motions are motivated by the need to assure that courts

are competent to decide the matter before them. They function to ensure that courts stay

within their constitutional and statutory lanes and do not rule on matters not entrusted

to them. While 12(b)(6) motions are animated by a desire to spare courts the trouble and

expense of presiding over cases where the plaintiff does not have a cognizable basis for

relief.

           i. Fed. R. Civ. P. 12(b)(1)

           12(b)(1)’s standard for surviving dismissal is lower than 12(b)(6)’s. 25 Dismissal is

proper only when the claim looks “’obviously immaterial and made solely for the




24   Del. Bankr. 15-12500 D.I. 292.
25Gould Elecs. Inc. v. United States, 220 F.3d 169, 178 (3d Cir. 2000), holding modified by Simon v. United
States, 341 F.3d 193 (3d Cir. 2003).
                                                      9
                  Case 18-50698-CSS             Doc 33         Filed 07/02/19      Page 10 of 26



purpose of obtaining jurisdiction or ... is wholly insubstantial and frivolous.’”26 12(b)(1)

decisions generally do not reach a claim’s merits.27 Even if a claim relies on a legal theory

that “is probably false,” courts should not dismiss it on 12(b)(1) grounds unless it is

insubstantial on its face.28 Plaintiff must show that the court has jurisdiction.29

           ii.      Fed. R. Civ. P. 12(b)(6)

           “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”30

Entitlement to relief need not be probable at the complaint stage, but courts ask “for more

than a sheer possibility that a defendant has acted unlawfully.” 31 Rule 12(b)(6) provides

greater procedural safeguards for plaintiffs than does Rule 12(b)(1). Unlike 12(b)(1),

defendant both bears the burden of persuasion and can not contest plaintiff’s facts. 32




26Kehr Packages, Inc. v. Fidelcor, Inc., 926 F.2d 1406, 1409 (3d Cir. 1991) quoting Bell v. Hood, 327 U.S. 678, 682,
66 S.Ct. 773, 776, 90 L.Ed. 939 (1946).
27   Id.
28Kulick v. Pocono Downs Racing Ass'n, 816 F.2d 895, 899 (3d Cir.1987); Engineers v. Chicago, R.I. & P.R. Co.,
382 U.S. 423, 428, 86 S.Ct. 594, 597, 15 L.Ed.2d 501 (1966); see also Hagans v. Lavine, 415 U.S. 528, 94 S.Ct. 1372,
39 L.Ed.2d 577 (1974).
29   Gould, 220 F.3d at 178.
30   Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009) (citations omitted).
31   Id.
32   Davis v. Wells Fargo, 824 F.3d 333, 349 (3d Cir. 2016).
                                                          10
                  Case 18-50698-CSS               Doc 33       Filed 07/02/19        Page 11 of 26



           iii.     12(b)(6) is the appropriate vehicle where substantive and jurisdictional issues are

                    intertwined.

           When jurisdictional and substantive issues are intertwined, the court should find

that jurisdiction exists and employ the 12(b)(6) rubric. 33 Here, the line between

jurisdictional competence and meritoriousness is indeed blurry. Take the controversy

surrounding the necessity of a final order. The two concepts are so entangled that the

question of jurisdiction cannot be answered without resolving factual disputes going to

the action’s merits.34 The Court can not rule on the Motion’s argument that the absence

of a final order precludes jurisdiction unless it knows that a final order is required.3536

           2. Ripeness

           The Third Circuit’s tripartite ripeness test requires the consideration of: the

adversity of interest between parties, the conclusiveness of the declaratory judgment, and

the practical utility of the declaratory judgment.37

           3. The parties spar over the meaning of the Release.

           The Release waives all claims and liabilities “existing and hereafter arising…other

than claims or liabilities arising out of or relating to any act or omission of a released




33   Kulick, 816 F.2d at 898 n. 5 (internal quotation marks omitted); See also Wells Fargo, 824 F.3d at 348–50.
34   See e.g. Sun Valley Gasoline, Inc. v. Ernst Enters., Inc., 711 F.2d 138, 139 (9th Cir. 1983).
35   D.I. 13, ¶¶ 39-49.
36However, the Court can and does rule on Plaintiffs’ related advisory opinion argument that the lack of
adversity, conclusivity, and utility doom the Complaint.
37   Step-Saver Data Sys., Inc. v. Wyse Technology, 912 F.2d 643, 647 (3d Cir. 1990).
                                                            11
                      Case 18-50698-CSS   Doc 33    Filed 07/02/19   Page 12 of 26



party to the extent such act or omission is determined by a final order to have constituted

willful misconduct, gross negligence, or fraud.” This exception is broader than claims of

fraud, and encompasses even claims relating to or arising from fraud. (Though the

language does not say how close the relation must be.) The Court has not been briefed on

whether any counts in the Texas Adversary Proceedings relate to or arise from acts

constituting fraud, gross negligence, or willful misconduct, such that they may fall into

the Release. (Though parties appear to differ on whether the Release exempts

constructive fraud. Defendants say that constructive fraud is exempt.38) Nor have parties

briefed the Court on how closely allegations must relate to these bad acts in order to be

exempt from the Release.

           As noted, parties are split on whether a final order is needed for allegations to be

exempt from the Release.

           Defendants argue that the Release’s language requires a final order determining

whether the claims relate to acts constituting willful misconduct, gross negligence, or

fraud.39 And that without one, the action is not ripe because Courts can not determine

whether the exception applies.40 Thus, the Complaint should be dismissed for lack of

jurisdiction and failure to state a claim.41 Plaintiffs counter that this is a “heads I win; tails




38   D.I. 13, ¶ 41.
39   D.I. 13, ¶ 39.
40   Id.
41   Id.
                                                   12
                      Case 18-50698-CSS     Doc 33    Filed 07/02/19     Page 13 of 26



you lose” argument.42 They insist that asserting release as an affirmative defense in Texas

would raise jurisdictional problems.43 However, waiting for a final judgment may cause

preclusion and waiver issues, as Fed. R. Civ. P. 8(c) requires them to assert releases at the

pleading stage and deems them waived if they are not.44 In other words, even if they get

the final order they seek, they will be procedurally barred from benefiting from it.

Plaintiffs, however, do not take on Defendants’ argument regarding contractual

interpretation.

           There is also the matter of which parties are bound by the Plan. Section 1.106 and

1.107 govern who are the Released Parties and who are the Releasing Parties.

                         Under § 1.106,

                                   “"Released Parties" means (a) the Debtors and
                            Reorganized Debtors, (b)…equity holders…and other
                            professional representatives of the Debtors and the
                            Reorganized Debtors, in their capacities as such; … (f)
                            with respect to each Entity name in the preceding (a)
                            through (e), each such Entity’s directors, officers,
                            …equity holders,…controlling persons, … and other
                            professionals or representatives when acting in any
                            such capacities.”


                         And under § 1.107,

                                     “"Releasing Parties" means (d) each Holder of a
                            Claim that (i) affirmatively votes to accept the Plan or
                            (ii) either (A) abstains from voting or (B) votes to reject


42   D.I. 21, ¶ 10.
43   Id.
44   D.I. 21, ¶¶ 9-10.
                                                     13
                      Case 18-50698-CSS    Doc 33    Filed 07/02/19   Page 14 of 26



                            the Plan, and in case of either (A) or (B), does not opt
                            out of the releases by Holders of Claims in compliance
                            with the instructions set forth in the Solicitation
                            Materials. Any Holder of Claims or interests solely in
                            Classes that are deemed to reject the Plan shall not be
                            a Releasing Party unless such Holder (x) has agreed
                            otherwise in writing or (y) is a Released Party.”


           Defendants aver that Wallen and Fossil have not pled that they are Released

Parties under the Plan. They scoff that Fossil’s position that it is Cubic Energy’s

representative is merely “self-characterized.”45 And note that the Complaint does not

allege factual findings to show that Wallen and Fossil were acting in their capacity as

Released Parties, which the Plan requires.46 Though Defendants do not appear to contest

that Tauren is a Releasing Party, this Court will address this matter, as it is necessary to

the dispute.

           4. It is plausible that Wallen and Fossil are Released Parties and Tauren is a Releasing

                Party under the Plan.

           This opinion now turns to whether the Wallen and Fossil are Released Parties and

Tauren is a Releasing Party under the Plan.

           Fossil and Wallen argue that they are Released Parties because Wallen was an

equity-holder and CEO of Cubic Energy and Fossil a representative of reorganized Cubic




45   D.I. 13, ¶ 84.
46   D.I. 13, ¶¶ 50-54.
                                                    14
                     Case 18-50698-CSS           Doc 33    Filed 07/02/19   Page 15 of 26



Energy.47 To be released, however, Wallen and Fossil also had to have been acting in their

capacities as Released Parties.48

            Plaintiffs have plausibly alleged that Wallen is a Released Party. Tauren, as Cubic

Energy’s pre-petition equity holder, is a Released Party under § 1.106 of the Plan. §

1.106(f) releases Tauren’s equity holders, as well as the equity holders of Cubic Energy’s

representatives when acting in their capacities as such. Wallen was Tauren’s president

and sole shareholder as of Cubic Energy’s petition date.49 Moreover, Wallen was also an

equity holder of Fossil, Debtors’ purported representative.50 Thus, Wallen is covered by

§ 1.106 as both an equity holder of Debtors’ equity holder and representative, so long as

he acted in his capacities as such. Moreover, the Complaint plausibly pleads that he did

so. It notes that Wallen was the company’s prepetition CEO.51 And the Texas Adversary

Proceedings from which the Complaint seeks refuge identify Wallen by his ties to Tauren

and Fossil without alleging that he acted outside the scope of his role as shareholder or

equity holder.52




47   See D.I. 1 and Del. Bankr. 15-12500 D.I. 292.
48   Del. Bankr. 15-12500 D.I. 184-1, § 1.106.
49   Del. Bankr. 15-12500 D.I. 292-2.
50   Id.
51   D.I. 1, ¶ 17.
52   D.I. 1, ¶¶ 25-28.
                                                          15
                     Case 18-50698-CSS           Doc 33     Filed 07/02/19       Page 16 of 26



            This opinion now turns to Plaintiffs’ claim that Fossil was a representative during

its alleged wrongdoing.53 Plaintiffs argued in the Enforcement Motion that Fossil

represents reorganized Cubic Energy because – pursuant to the Plan – it is the new

manager in Cubic Energy’s new master services agreement.54 Indeed, the Plan names

Fossil as the new manager and includes a corresponding term sheet attesting that Fossil

“shall continue to operate the Cubic Asset Debtors’ properties following the Effective

Date.”55 This suggests that Fossil was operating the properties both before and after the

Plan’s effective date.56 The term sheet tasks Fossil with continuing its duties pertaining to

finance and accounting services, government agency reporting, tax administration, and

routine legal services.57 Though the Plan does not define “representation,” it frames

representatives as akin to attorneys, bankers, advisors, and accountants. 58 Thus, such

work likely constitutes representation. The evidence proffered is strong enough to

plausibly allege that Wallen and Fossil are Released Parties.

            Likewise, Tauren is plausibly a Releasing Party. Under the Plan, interest-holders

deemed to reject the Plan are Releasing Parties if they are also Released Parties.59 The




53   Del. Bankr. 15-12500 D.I. 13, ¶ 9.
54Del. Bankr. 15-12500 D.I. 292, ¶ 28; see also Del. Bankr. 15-12500 D.I. 184-1, §§ 1.87-1.88; Del. Bankr. 15-
12500 D.I. 14-2 and D.I. 191-2.
55   Del. Bankr. 15-12500 D.I. 31-1, p. 23; Del. Bankr. 15-12500 D.I. 184-1, §§ 1.87-1.88.
56   The start and end dates of Fossil acting as Debtors’ representative are not clear.
57   Del. Bankr. 15-12500 D.I. 31-1, p. 23.
58   Del. Bankr. 15-12500 D.I. 184-1, § 1.106.
59   Id., § 1.107.
                                                          16
                    Case 18-50698-CSS       Doc 33      Filed 07/02/19       Page 17 of 26



Louisiana court’s $24 million joint liability judgment gave Tauren an unliquidated,

general unsecured claim in the Cubic bankruptcy. As such, the Plan deemed Tauren to

have rejected the Plan.60 Moreover, Tauren’s equity interest Cubic Energy rendered it a

Released Party Under the Plan.61 Because Tauren rejected the Plan and was a Released

Party, Tauren would be a Releasing Party.62

            5. It is plausible that the Release does not require a final order in this circumstance.

            Finally, this opinion turns to the scope of the Release. The Release appears to

extinguish nearly all claims except those related to or arising from fraud, willful

misconduct, and gross negligence. However, the Release also appears to require a final

order, whose mechanism it does not explain. Several questions about the final order

remain. For example, is a final order necessary only to benefit from the exception; can a

party invoke the Release without a final order? (Requiring a final order to dismiss all

claims, even those unrelated to fraud, threatens to eviscerate the Release.) Would a

prohibition on pursuing fraud-related claims without final orders allow entities to seek

final orders finding that their claims are tied to fraud? (If not, this could effectively block

claims even Plaintiffs concede are permissible.63)




60   Id., §§ 2.14, 2.24.
61   Id., § 1.106; D.I. 1, ¶ 2.
62Tauren has also not denied that it is a Releasing Party, even though that would have put a swifter end to
this controversy.
63Del. Bankr. 15-12500 D.I. 326 (Tr. 13:10-12, Jul. 10, 2017) (“[M]ovants recognize that the Cubic Plan does
not release claims for actual fraud, gross negligence, or willful misconduct”); Del. Bankr. 15-12500 D.I. 319,
p.3 fn.5.
                                                     17
                  Case 18-50698-CSS        Doc 33    Filed 07/02/19    Page 18 of 26



           This Court does not have targeted briefing on the issue of the Release’s

interpretation, including the role of a final order. Nor does it have briefings concerning

the nature of the claims in the Texas Adversary Proceedings that Plaintiffs seek to enjoin.

Consequently, the Court does not know whether these claims arise from or relate to

fraud, gross negligence, and willful misconduct and, thus, may fall into the Release’s

exception. In sum, because of the ambiguity surrounding the Release, it is plausible that

it is does not require a final order in this circumstance. The Complaint withstands the

12(b)(6) challenge.

           6. The matter is ripe; its adjudication would not result in an impermissible advisory

               opinion.

           This section turns to the events affecting the ripeness of the Complaint and

Plaintiffs’ contention that the matter is not ripe. The filing of the Texas Adversary

Proceedings and the addition of Defendants as plaintiffs in the Gloria’s Ranch litigation

have transformed this case’s landscape. They not only provide clear adversity, but

remove the “pivotal” basis for the Enforcement Motion’s denial: the uncertainty of

whether the potential claims would fall under the Release.64 The Court is no longer asked

to determine the release of mere “assertable” claims. 65 It is asked to determine whether

the Release bars claims that have actually been asserted. Unlike the Enforcement Motion,




64   Cubic Energy, 587 B.R. at 857.
65   Del. Bankr. 15-12500 D.I. 292, ¶ 3.
                                                    18
                     Case 18-50698-CSS     Doc 33    Filed 07/02/19   Page 19 of 26



granting relief the Complaint seeks would not result in an advisory opinion, but in a stop

to litigation.

            Step-Saver articulates three ripeness components: adversity, conclusivity, and

utility. Defendants argue that the Complaint fails all three.66 Defendants argue that:

adversity does not exist because it is contingent upon a final order; conclusivity does not

exist because the facts in the Texas Adversary Proceedings may not amount to fraud,

willful misconduct, or gross negligence; and utility does not exist because the Complaint

seeks to destroy the status quo by impeding factual discovery and does not allege the

irreparable harm the declaratory judgment would prevent.67 They are wrong.

            Plaintiffs have satisfied Step-Saver’s requirements.

                      First, interests do not get much more adverse than a lawsuit. And four

lawsuits are currently pending in Texas. Even if Defendants’ position on a final order is

correct, the final order may affect those suits, but the parties do not lack adversity without

it. Compare this with the time of the Enforcement Motion, when Plaintiffs could not point

to any ongoing litigation.

                      Second, in their conclusivity argument, Defendants imply that it would be

unfair and improper to rule on the Release’s language before discovery is finished. 68 True,

no one asserts that all discovery is complete in Texas. Yet that is not the standard. The



66   D.I. 13, ¶¶ 44-48.
67   Id.
68   D.I. 22, ¶ 4.
                                                    19
                  Case 18-50698-CSS          Doc 33    Filed 07/02/19      Page 20 of 26



Third Circuit does not require parties to toil through all of discovery to make an issue

justiciable. It only requires the court to know the “underlying” facts such that it may grant

relief “sufficiently conclusive to define and clarify the legal rights or relations of the

parties.”69 And the underlying relevant facts are that the Court knows the identity of the

claims (in the Texas Adversary Proceedings) that Plaintiffs want to enjoin, the Court has

access to the complaints alleging the facts underlying those claims, and thus the Court

should be able to determine whether Tauren released them.70 Admittedly, the Court may

require additional briefing regarding the Release, particularly its final order component,

to make this determination. But simply because this topic has not been briefed does mean

that the underlying matter is not ripe.

                    This contrasts with the Enforcement Motion, which did not ask the Court

“to strike a provision in the Cubic Plan, prevent ongoing litigation, or force the parties to

do something.”71 Instead, it asked the Court to rule when litigation may have been

imminent but its underlying claims were unknown. However, the devil is in the details.

The type of claims brought determine the Cubic Plan’s impact and would have required

some future court to decide whether the claims were applicable. 72 In other words, the




69   Step–Saver, 912 F.2d at 648, 649 n.9.
70D.I. 1, ¶ 42, referencing claims concerning constructive fraudulent transfer, avoidance of preference
transfer, and veil-piercing for fraud. These claims are made under both Bankruptcy and state law. Plaintiffs
do not seek to enjoin all of the counts in the Texas Adversary Proceedings.
71   Cubic Energy, 587 B.R. at 856.
72   Cubic Energy, 587 B.R. at 856-57.
                                                      20
                  Case 18-50698-CSS          Doc 33      Filed 07/02/19        Page 21 of 26



Court was asked to decide on a “hypothetical set of facts” that would do nothing to bind

a future court.73

                    Third, the utility argument does not hold water. Defendants can not

credibly argue that utility is lacking because the Motion could blow up the status quo by

forcing discovery to end.74 For sure, preserving the status quo to prevent irreparable

harm can be a purpose of a declaratory judgment. But it need not be the only purpose.

And disturbing the status quo does not preclude a determination of utility, which is

actually intended to change the status quo by providing “practical help in ending the

controversy.”75 Stopping released claims from being litigated is a legitimate and useful

purpose. It does not matter that discovery is ongoing. In a related vein, it’s true that the

Complaint does not allege irreparable harm, but it does not have to, because the Plan and

Order already provide that released claims be enjoined.

                    As the Court explained, it could not rule on a motion when there was

neither an ongoing litigation nor a means for the motion to end the parties’ dispute.76

Because the nature of the impending claims was central to the motion’s disposition, the




73Cubic Energy, 587 B.R. at 857 (citing Lazy–Day, 724 F.3d at 421 (citing Chafin, 568 U.S. at 172, 133 S.Ct.
1017)); see also In re Heyden, 570 B.R. 489, 493 (Bankr. W.D. Pa. 2017) (citing In re Olson, 557 B.R. 851, 855
(Bankr. W.D. Pa. 2016)) and Cubic Energy, 587 B.R., at 855 (citing In re Lazy Days RV Ctr. Inc., 724 F.3d at
422, (citing In re Martin's Aquarium, Inc., 98 Fed.Appx. 911, 912 (3d Cir. 2004))).
74   D.I. 13, ¶¶ 46-49.
75   Step–Saver, 912 F.2d at 650.
76   Cubic Energy, 587 B.R. at 857.
                                                       21
               Case 18-50698-CSS              Doc 33       Filed 07/02/19        Page 22 of 26



Court could not provide a useful ruling without at least knowing what the claims are.

The matter was not then ripe. It is now.

     B. PERMISSIVE ABSTENTION

        1. Permissive abstention doctrine in the Third Circuit.

        The Third Circuit has identified twelve factors when considering whether

permissive abstention is appropriate. These factors include the: (1) effect or lack thereof

on the efficient administration of the estate, (2) extent to which state law issues

predominate over bankruptcy issues, (3) difficulty or unsettled nature of the applicable

state law, (4) presence of a related proceeding commenced in state court or other non-

bankruptcy court, (5) jurisdictional basis, if any, other than 28 U.S.C. § 1334(c)(1), (6)

degree of relatedness or remoteness of the proceeding to the main bankruptcy case, (7)

substance rather than form of an asserted “core” proceeding, (8) feasibility of severing

state law claims from core bankruptcy matters to allow judgments to be entered in state

court with enforcement left to the bankruptcy court, (9) burden of the court’s docket, (10)

likelihood that the commencement of the proceeding in a bankruptcy court involves

forum shopping by one of the parties, (11) existence of a right to a jury trial, and (12)

presence in, the proceeding of non-debtor parties.77 The Court’s analysis of the relevant




77N.J. Dept. of Envtl. Protection v. Occidental Chem. Corp. (In re Maxus Energy Corp.), 560 B.R. 111, 124–25
(Bankr. D. Del. 2016) (citing Off. Comm. of Unsecured Creditors v. Elkins (In re Integrated Health Servs., Inc.),
291 B.R. 615, 619 (Bankr. D. Del. 2003)), reconsideration denied, 571 B.R. 650 (Bankr. D. Del. 2017).
                                                        22
                   Case 18-50698-CSS               Doc 33       Filed 07/02/19         Page 23 of 26



factors “‘is not a mathematical formula.’”78 And this list is not exhaustive. Both Plaintiffs

and Defendants agree that these permissive abstention factors control.79

           Appellate courts do not have jurisdiction over grants or denials of permissive

abstention.80 However, district courts may review them.81

           2.     Factors do not weigh in favor of permissive abstention.

           Overall, factors of administration and efficiency do not counsel for abstention. The

question of docket burden is neutral, as the burden would eventually fall on some court

and this Court can not ascertain the degree of burden the Texas court would suffer would

this Court abstain. However, a few factors do support permissive abstention. The Cubic

Plan has been confirmed. In the strictest sense, there is no longer an estate whose efficient

administration may be endangered.82 And neither party argues that the instant matter is

not severable from the main case. Moreover, forum-shopping may exist where parties

with ties to Texas repair to Delaware to litigate a matter affecting a Texas bankruptcy.

Nonetheless, the predominant issue here involves the interpretation of a Plan that this

Court approved. Even Machiavellian motivation would not make it undesirable or



78LaRoche Indus., Inc. v. Orica Nitrogen LLC (In re LaRoche Indus., Inc.), 312 B.R. 249, 254 (Bankr. D. Del. 2004)
(quoting Trans World Airlines, Inc. v. Karabu Corp., 196 B.R. 711, 715 (Bankr. D. Del. 1996)).
79   D.I. 13, ¶ 57; D.I. 21, ¶ 28.
80In re Seven Fields Dev. Corp., 505 F.3d 237, 249 (3d Cir. 2007); Allied Signal Recovery Tr. v. Allied Signal, Inc.,
298 F.3d 263, 269 (3d Cir. 2002); and In re Galtieri, 172 F. App'x 397, 399 (3d Cir. 2006); see also 28 U.S.C.
§1334(d).
81In re Holiday RV Superstores, Inc., 362 B.R. 126 (D. Del. 2007); In re Semcrude, L.P., No. BR 08-11525 BLS,
2010 WL 4537921 (D. Del. Oct. 26, 2010); In re Winstar Commc'ns, Inc., No. AP 08-50296-KJC, 2013 WL
6053838 (D. Del. Nov. 15, 2013), aff'd, 591 F. App'x 58 (3d Cir. 2015).
82   In re Resorts Int'l, Inc., 372 F.3d 154, 165 (3d Cir. 2004). See also D.I. 13, ¶ 81; D.I. 21, ¶ 29.
                                                             23
            Case 18-50698-CSS         Doc 33    Filed 07/02/19    Page 24 of 26



unwise for parties to ask the court that approved a plan to be the one to interpret it. In

sum, though permissive abstention is viable, it is not prudent.

       Nor do considerations of outside laws and proceedings weigh in favor of

abstention. There are no related proceedings in state or non-bankruptcy court.

       Finally, though the predominant issue does not implicate the Bankruptcy Code, it

does involve the interpretation of an order that this Bankruptcy Court approved. And

though the debtor in the main case is not party to the Complaint, the legal issue squarely

implicates the Cubic Plan, a core matter.

       The Court should not abstain from determining the meaning of its own plan.

   C. VENUE TRANSFER

       1. Venue transfer doctrine in the Third Circuit.

       The Third Circuit has identified twelve factors that may help determine whether

to transfer venue under 28 U.S.C. § 1412. They are (1) plaintiff’s choice of forum, (2)

defendant’s forum preference, (3) whether the claim arose elsewhere, (4) the location of

books and records and/or the possibility of viewing premises, if applicable, (5) the

convenience of the parties as indicated by their relative physical and financial condition,

(6) the convenience of the witnesses-but only to the extent that the witnesses may actually

be unavailable for trial in one of the fora, (7) the enforceability of the judgment, (8)

practical considerations that would make the trial easy, expeditious, or inexpensive, (9)

the relative administrative difficulty in the two fora resulting from congestion of the

court’s dockets, (10) the public policies of the fora, (11) the familiarity of the judge with

                                               24
                   Case 18-50698-CSS            Doc 33      Filed 07/02/19   Page 25 of 26



the applicable state law, and (12) the local interest in deciding local controversies at

home.83 The Third Circuit does not claim that this is an exhaustive list.

           Plaintiffs sign on to these venue transfer factors, but Defendants rely on a

California bankruptcy case with similar factors.84 This opinion applies the Third Circuit

standard.

           2.    Factors do not weigh in favor of venue transfer.

           The Complaint has strong ties to this jurisdiction. It revolves around the reach of

a release approved by this Court. The Complaint’s gravamen is that claims asserted in

the Texas Adversary Proceedings have been released. Thus, wherever the claims in the

Texas Adversary Proceedings may have arisen, the instant potential for their release arose

under this Court’s Cubic Plan. Yet most of the other factors are unclear or neutral.

           For example, the public policy or judicial interests of each court as to the dispute.

This Court has an interest in being the one to interpret its own plans and the Texas court

likely has an interest in being the one to to decide their cases’ issues. As to the location of

records, the Court is unaware of information concerning the location of records that can

not be digitized and potential inconvenience to parties or witnesses who may have to trek

to Delaware instead of Texas, or vice versa. Nor is the Court aware of the comparative

burdens on each venue’s docket. Factors relating to enforceability and party preferences




83   Jumara v. State Farm Ins. Co., 55 F.3d 873, 879–80 (3d Cir. 1995).
84   D.I. 21, ¶ 44; D.I. 13, ¶ 79.
                                                         25
            Case 18-50698-CSS       Doc 33    Filed 07/02/19   Page 26 of 26



do not appear to favor either side. There is no reason to believe that the Texas Bankruptcy

Court will not honor this Court’s judgment. And party preferences are a wash.

       This Court approved the Cubic Plan and entered the order confirming it.

Therefore, this Court has the background and knowledge to most efficiently determine

the issues presented in the Complaint. It should not transfer venue.

                                     CONCLUSION

       For the foregoing reasons, the Court will deny the Motion. An Order will be

entered.




                                             26
